Court of Appeals
                         Fifth District of Texas at Dallas
                                          MANDATE

TO THE COUNTY COURT AT LAW NO. 4 OF COLLIN COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 20th day of July, 2015, the
cause on appeal to reverse the judgment between

AZEB RUDER, Appellant                                On Appeal from the County Court at Law
                                                     No. 4, Collin County, Texas
No. 05-14-01265-CV          V.                       Trial Court Cause No. 004-01346-2014.
                                                     Opinion delivered by Justice Lang. Justices
WILLIAM JORDAN D/B/A WILLIAM                         Bridges and Evans participating.
DAVIS REALTY, WILLIAM DAVIS
REAL ESTATE SERVICES, LLC D/B/A
WILLIAM DAVIS REALTY, AND
KATHY JABRI, Appellees

was determined; and this Court made its order in these words:

        In accordance with this Court’s opinion of this date, the trial court’s order denying
appellant Azeb Ruder’s motion to dismiss is REVERSED and judgment is RENDERED that
appellees’ defamation claims are dismissed. We REMAND the cause to the trial court for
further proceedings, including a determination of costs, attorney’s fees, and other expenses
authorized by section 27.009 of the Texas Civil Practices and Remedies Code.

       It is ORDERED that appellant AZEB RUDER recover her costs of this appeal from
appellee WILLIAM JORDAN D/B/A WILLIAM DAVIS REALTY, WILLIAM DAVIS REAL
ESTATE SERVICES, LLC D/B/A WILLIAM DAVIS REALTY, AND KATHY JABRI.

        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.
       WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with
the Seal thereof affixed, at the City of Dallas, this 30th day of September, 2015.




                                                           LISA MATZ, Clerk